09-5353-cv
     Metropolitan Life Insurance Company of New York v. Jacques




                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of                     Appeals
 2       for the Second Circuit, held at the Daniel Patrick                     Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                     City of
 4       New York, on the 7 th day of September, two thousand                   ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                REENA RAGGI,
 9                              Circuit Judge,
10                JED S. RAKOFF,
11                              District Judge. *
12
13       - - - - - - - - - - - - - - - - - - - -X
14       METROPOLITAN LIFE INSURANCE COMPANY,
15                Plaintiff,
16
17                    -v.-
18                                                                 09-5353-cv
19       ANNE M. JACQUES,
20                Defendant-Appellee,
21
22                    -v.-


                *
               District Judge Jed S. Rakoff, of the United States
         District Court for the Southern District of New York,
         sitting by designation.

                                                  1
 1
 2   CRAIG JACQUES,
 3            Defendant-Appellant.
 4   - - - - - - - - - - - - - - - - - - - -X
 5
 6   APPEARING FOR APPELLANT:   George F. Newton, Muehe &
 7                              Newton, LLP, Canandaigua, NY.
 8
 9   APPEARING FOR APPELLEE:    Christopher S. Ciaccio, Law
10                              Office of Christopher Ciaccio,
11                              Esq., Rochester, NY.
12
13        Appeal from a judgment of the United States District
14   Court for the Western District of New York (Arcara, J.).
15
16        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
17   AND DECREED that the judgment of the district court be
18   AFFIRMED.
19
20        Defendant-Appellant Craig Jacques appeals the judgment
21   granting life insurance plan proceeds to Defendant-Appellee
22   Anne Jacques. We assume the parties’ familiarity with the
23   underlying facts, the procedural history, and the issues
24   presented for review.
25
26   [1] Mr. Jacques argues that the district court erred in its
27   application of the burden of proof. In an interpleader
28   action, a claimant must succeed in establishing his right to
29   the property by a preponderance of the evidence. Midland
30   Ins. Co. v. Friedgood, 577 F. Supp. 1407, 1411 (S.D.N.Y.
31   1984); accord 7 Charles Alan Wright, Arthur R. Miller & Mary
32   Kay Kane, Federal Practice and Procedure § 1714, at 629 &
33   n.21 (3d ed. 2001). The district court found that Ms.
34   Jacques established her claim to the proceeds by a
35   preponderance of the evidence; therefore, it applied the
36   proper standard.
37
38        To the extent Mr. Jacques challenges the district
39   court’s ultimate findings of fact following a bench trial,
40   we review such findings for clear error. Rose v. AmSouth
41   Bank of Fla., 391 F.3d 63, 65 (2d Cir. 2004). As the trier
42   of fact, the district court was entitled to draw inferences
43   in favor of either party regardless of who offered each
44   piece of evidence.
45


                                  2
 1        Sufficient facts support the district court’s decision.
 2   The contested change of beneficiary to Ms. Jacques occurred
 3   shortly after her marriage to the decedent, which is an
 4   occasion that would ordinarily inspire the insured to update
 5   a life insurance beneficiary. And even if an unintended
 6   change was finalized erroneously by the company, the
 7   decedent had nearly ten years prior to his death to discover
 8   and remedy the error. Since the district court’s account of
 9   the evidence is plausible, we may not reverse regardless of
10   whether we would have weighed the evidence the same way.
11   Anderson v. Bessemer City, 470 U.S. 564, 574 (1985).
12
13   [2] Mr. Jacques contends that the district court
14   erroneously relied on an evidentiary principle of “common-
15   sense inferences.” The district court properly drew common-
16   sense inferences to resolve disputed issues of fact. See,
17   e.g., Woodman v. WWOR-TV, Inc., 411 F.3d 69, 83-84 (2d Cir.
18   2005) (“[I]n drawing inferences . . . a fact finder is not
19   required to operate in an experiential vacuum. To the
20   contrary, he may draw on the full range of his reason,
21   experience, and common sense.”). Further, this challenge
22   duplicates the argument challenging the district court’s
23   findings of fact. For the reasons mentioned above, the
24   district court was not clearly erroneous in its findings.
25
26   [3] Mr. Jacques argues that the district court erroneously
27   employed the doctrine of res ipsa loquitur. The district
28   court did not rely upon res ipsa for its findings; rather,
29   it was used to “further support[] the Court’s inference.”
30   Metropolitan Life Ins. Co. v. Jacques, No. 06-CV-444A, 2009
31   WL 6055839, at *7 (W.D.N.Y. Dec. 11, 2009). Because the
32   district court’s fact-finding was not clearly erroneous, we
33   need not consider whether res ipsa loquitur is useful
34   outside the tort context.
35
36
37
38   For the foregoing reasons, we hereby AFFIRM the judgment of
39   the district court.
40
41
42                              FOR THE COURT:
43                              CATHERINE O’HAGAN WOLFE, CLERK
44




                                  3